NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 25, 2015* 
                                 Decided August 25, 2015 
                                               
                                          Before 
 
                          RICHARD D. CUDAHY, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐1815 
 
JOSEPH LEE BELL, JR.,                                Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin.
                                                      
      v.                                             No. 15‐cv‐268‐pp 
                                                      
LAURA GRAMLING PEREZ and                             Pamela Pepper, 
KELLI MURPHY,                                        Judge. 
      Defendants‐Appellees. 

                                        O R D E R 

        Joseph Bell, a Wisconsin resident, appeals the dismissal of his complaint, which 
vaguely asserts irregularities in connection with a state court’s denial of a DNA blood 
test to establish paternity. The district court dismissed the complaint for lack of 
subject‐matter jurisdiction. We affirm.   


                                                 
            * The appellees were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that this case is appropriate for summary disposition. See FED. R. APP. 
P. 34(a)(2).   
No. 15‐1815                                                                            Page 2 
 
        As set forth in his complaint, Bell believes that he is the father of a daughter 
whom, for unexplained reasons, the two defendants collaborated to put up for adoption. 
Bell twice filed a request for DNA testing in Wisconsin state court. The state court’s 
decision to deny both requests, Bell says, violated his equal‐protection and due‐process 
rights.   

       The district court screened the complaint, see 28 U.S.C. § 1915(e)(2)(B), and 
dismissed it because Bell had not alleged a basis for either diversity or federal‐question 
jurisdiction. Bell, the court added, “clear[ly and] . . . strongly disagrees with something 
that happened to him in Milwaukee County Circuit Court” and should seek relief in 
Wisconsin state courts.   

       On appeal Bell maintains that he is entitled to a DNA test to prove paternity as 
well as visitation rights to see his daughter. But he fails to develop this argument, 
see FED. R. APP. P. 28(a)(8), let alone explain why his requests are not barred by the 
Rooker‐Feldman doctrine, which strips lower federal courts of jurisdiction to review 
state‐court civil judgments, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486–87 
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–16 (1923). Bell seems to be unhappy with 
the state court’s denial of his requests for DNA testing, but challenges to state‐court child 
custody and visitation decisions are barred by Rooker‐Feldman. See, e.g, Struck v. Cook 
Cnty. Pub. Guardian, 508 F.3d 858, 859–60 (7th Cir. 2007); T.Q. v. Brophy, 124 F.3d 893, 898 
(7th Cir. 1997). 

                                                                                AFFIRMED.